 Case 3:19-cv-00858-JPG Document 43 Filed 10/06/20 Page 1 of 1 Page ID #101




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

THOMAS ALEXANDER, Special
Representative for the Estate of Penny
Alexander,

Plaintiff,

v.                                                     Case No. 19-cv-858 JPG

PUPPY TRAVELERS, LLC and
ZACHARIAH MCCULLY,

Defendants.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: October 6, 2020                  MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray, Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
